Citation Nr: 1205145	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  09-01 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim for service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from May 1965 to May 1967.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The record indicates that the Veteran was scheduled for a Travel Board hearing but failed to report.  

The Veteran initially claimed entitlement to service connection for posttraumatic stress disorder (PTSD).  Given the evidence of record, the Board has characterized the issue on appeal as service connection for an acquired psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The issues of service connection for a lumbar spine disorder, having been opened herein, a right knee disorder, and a psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A claim of service connection for a lumbar spine disorder was denied in a June 1995 rating decision.  Evidence presented since the June 1995 decision relates to an unestablished fact necessary to substantiate the claim of service connection.


CONCLUSIONS OF LAW

1.  The June 1995 decision by the RO that denied a claim of service connection for a lumbar spine disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.105(a) (2011). 

2.  New and material evidence sufficient to reopen the claim of service connection for a lumbar spine disorder has been presented.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The decision below resolves the issue of whether new and material evidence has been submitted in the Veteran's favor.  Thus, the duty to notify and assist has been met to the extent necessary to reopen the claim such that any deficiency in this regard is harmless error.  Bernard v. Brown, 4 Vet. App. 384 (1993); Kent v. Nicholson, 20 Vet. App. 1 (2006).	

Application to Reopen

In October 1976, the Veteran filed a claim of service connection for a lumbar spine disorder based on a reported injury in Kentucky in 1966.  A VA examination was scheduled in conjunction with the claim, but the Veteran failed to report and in February 1977, the Veteran was informed that his claim had been denied because of the failure to report and instructed that no further action would be taken until the Veteran indicated a willingness to report for examination.  In June 1995, the Veteran filed another claim of service connection for a lumbar spine disorder.  The RO denied the claim in an October 1995 decision.  The October 1995 decision is final based on the evidence then of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  However, a claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

The claim was previously denied because, although the service medical records revealed a history of low back pain and injury and an assessment of mild chronic low back syndrome, the syndrome was a temporary condition that resolved with treatment and no permanent residual disability was shown at the time of separation.  

Evidence received in conjunction with the application to reopen includes medical assessments of lumbar degenerative joint disease and degenerative disc disease.  See, e.g., March 1999 and June and July VA medical records.  It also includes a July 2006 VA medical record which reports that the Veteran had "CLBP [(chronic low back pain)] sustained from military exercise injury exacerbate by MVA [(motor vehicle accident)] October 2005." This evidence is both "new" and "material," in that it was previously unseen, it relates to an unestablished fact necessary to substantiate the claim; that is, the existence of a lumbar spine disorder related to service, and it raises a reasonable possibility of substantiating the claim.  Thus, the claim is reopened, and, to this extent only, the appeal is granted.  As will be discussed in the Remand portion of this decision, further development is required prior to the Board's adjudication of the merits of the Veteran's appeal.


ORDER

The application to reopen the claim of service connection for a lumbar spine disorder is granted.


REMAND

Review of the record indicates that the Veteran receives benefits from the Social Security Administration (SSA).  See, e.g., April 2005 SSA award letter.  Any records considered by SSA in that agency's determination are potentially relevant to the matter on appeal; thus, they should be requested and, if available, associated with the claims file.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Furthermore, with respect to the claim of service connection for a lumbar spine disorder, based on the Veteran's history of chronic low back pain since service, the evidence of in-service treatment, and the evidence of a current disorder, VA should obtain an opinion as to whether a lumbar spine disorder onset in service or is causally related to service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Finally, with respect to the claim of service connection for a psychiatric disorder, based on the Veteran's history of anxiety since service and the evidence of current psychiatric diagnoses, VA should obtain an opinion as to whether a psychiatric disorder onset in service or is causally related to service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).    

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's SSA records, including all medical records which formed the basis of any decision rendered.  Efforts to obtain these records should be documented and any evidence received in response to this request should be associated with the claims folder.

2.  Obtain all outstanding VA treatment records dating subsequent to February 25, 2008.  Ensure that all relevant records dating prior to June 2006 are associated with the file.  If records are not available, the Veteran should be so notified. Ask the Veteran about the existence of any non-VA records.  Request any reported records.  

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his lumbar spine complaints.  The claims file should be made available to the examiner for review.  For any diagnosed disorder, the examiner is requested to state whether it is at least as likely as not (i.e. 50 percent probability) that the disorder onset in service or is causally related to service.  A rationale for any opinion expressed should be provided.  

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his psychiatric complaints.  The claims file should be made available to the examiner for review.  For any diagnosed disorder, the examiner is requested to state whether it is at least as likely as not (i.e. 50 percent probability) that the disorder onset in service or is causally related to service.  A rationale for any opinion expressed should be provided.  

5.  Thereafter, readjudicate the appellant's claims.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


